ACCEPTED
                                                                                                             03-15-00498-CV
                                                                                                                     6590488
                                                                                                  THIRD COURT OF APPEALS
                                                                                                             AUSTIN, TEXAS
                                                                                                        8/20/2015 4:56:29 PM
                                                                                                  MARK B.JEFFREY
                                                                                                            RABE D. KYLE
                                                                                                                      CLERK
                                                                                                              ESQ.


111 Congress Plaza, Suite 1620                                                                MRABE@RMWBHLAW.COM
Austin, Texas 78701                                                                     RECEIVED IN
Telephone: 512.279.7344                                                            3rd COURT OF APPEALS
Toll Free: 800.713.4625                                                                AUSTIN, TEXAS
www.rmwbhlaw.com
                                                                                   8/20/2015 4:56:29 PM
                                                                                     JEFFREY D. KYLE
                                                                                           Clerk
                                                 August 13, 2015

        Via Federal Express
        Amanda Anderson
        c/o Travis County Court at Law No. 2
        1000 Guadalupe St., Room 211
        Austin, Texas 78701

                Re:      Cause No. C-1-CV-15-001016; Chris Cashion and Lisa Cashion v. Long Canyon
                         Phase II and III Homeowners Assn., Inc., Arthur Graf, Dennis Hamill, Walter
                         Holland, Chris Jessee, Robert Kirkpatrick, John Morris, and Peter Torgrimson;
                         In Civil Court at Law No. 2, Travis County, Texas [State Court]

                         COA No. 03-15-00498-CV; Long Canyon Phase II and III Homeowners
                         Association, Inc. v. Chris Cashion and Lisa Cashion; Court of Appeals, 3rd
                         District of Texas [Appeal]

        Dear Amanda:

                Please accept this letter per our discussion relating to the above-referenced matter. To
        confirm, enclosed is our Firm check in the amount of $328.00 for the expedited transcript of the
        Motion to Dismiss hearing held on June 22. I cannot remember the cents you quoted, but please
        bill us for the extra amount due. As discussed, you will file the transcript with the Court of
        Appeals on Monday, August 17, the deadline date, and will send us a copy of the records.

              If there is anything further you require, please do not hesitate to contact me either at 713-
        840-1666, Ext. 142 or asmith@rmwbhlaw.com.

                Thank you for your attention to this matter.

                                                      Sincerely

                                                      ROBERTS MARKEL WEINBERG BUTLER HAILEY PC



                                                      AUDREY R. SMITH
                                                      PARALEGAL TO MARK B. RABE


                        Houston       Austin      San Antonio       Dallas       Sugar Land
Amanda Anderson                          Page 2
c/o Travis County Court at Law No. 2
August 13, 2015


/ars

Enclosure

cc:    Courtland Crocker, Deputy Clerk
       3rd District Court of Appeals
       P.O. Box 12547
       Austin, TX 78711-2547